
	
		I
		111th CONGRESS
		2d Session
		H. R. 6252
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Gene Green of
			 Texas (for himself, Mr. Thompson of
			 California, and Mr.
			 Carter) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the export from the United States of certain
		  electronic waste, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Electronics Recycling
			 Act.
		2.Electronic waste
			 export restrictions
			(a)AmendmentSubtitle C of the Solid Waste Disposal Act
			 (42 U.S.C. 6921 et seq.) is amended by adding at the end the following new
			 section:
				
					3024.Electronic
				waste export restrictions
						(a)In
				generalBeginning 12 months
				after the date of enactment of this section, except as provided in subsection
				(e) or (f), no person shall export any restricted electronic waste to a country
				described in subsection (c).
						(b)Covered
				waste
							(1)DefinitionsFor
				purposes of this section:
								(A)The term covered electronic
				equipment means used computers, central processing units, mobile
				computers (including notebooks, netbooks, tablets, and e-book readers),
				computer accessories including input devices, webcams, speakers, data storage
				devices, servers, and monitors, televisions, digital picture frames, and other
				video display devices, digital imaging devices (including printers, copiers,
				facsimile machines, image scanners, and multifunction machines), television
				peripheral devices including video cassette recorders, DVD players, video game
				systems, game controllers, signal converter boxes, and cable and satellite
				receivers, digital cameras and projectors, digital audio players, telephones
				and electronic communication equipment, networking devices including routers,
				network cards, modems, and hubs, audio equipment, other wireless communication
				devices including cell phones, mobile television and entertainment devices,
				personal digital assistants, and portable GPS navigation systems, and other
				used electronic products the Administrator determines to be similar in
				accordance with paragraph (2).
								(B)(i)The term
				restricted electronic waste means—
										(I)items of covered electronic equipment,
				whole or in fragments, that include, contain, are derived from, or consist
				of—
											(aa)cathode ray tubes or cathode ray tube glass
				in any form, or cathode ray tube phosphor residues or dusts in any form;
											(bb)a
				lamp or other device containing mercury phosphor;
											(cc)batteries containing lead, cadmium,
				mercury, or flammable organic solvents;
											(dd)switches or any
				other devices containing mercury in elemental or compound form;
											(ee)capacitors,
				transformers, light ballasts, or any other devices containing or suspected of
				containing polychlorinated biphenyls (PCBs); or
											(ff)parts,
				components, or assemblies, or materials derived therefrom, containing
				hexavalent chromium or beryllium (in elemental or compound form);
											(II)except as provided in paragraph (3), items
				of covered electronic equipment, whole or in fragments, that include, contain,
				are derived from, or consist of—
											(aa)circuit boards containing lead, cadmium, or
				beryllium in elemental or compound form;
											(bb)printer drums or
				any other devices containing selenium in elemental or compound form;
											(cc)liquid crystal
				displays, flatscreen glass, light emitting diodes (LEDs), or any other device
				containing arsenic in elemental or compound form; or
											(dd)parts,
				components, or assemblies, or materials derived therefrom, containing antimony,
				barium, cadmium, chromium (other than hexavalent chromium), lead, thallium,
				beryllium, arsenic, or selenium; or
											(III)any other covered electronic equipment
				parts, components, or assemblies, or materials derived therefrom, containing
				any other toxic material identified by the Administrator under paragraph
				(2).
										(ii)The term restricted
				electronic waste shall not apply to covered electronic equipment or
				parts which are tested prior to export, and are found to be—
										(I)functional for the purpose for which the
				equipment or parts were designed, as provided for in subsection (h)(1), or, in
				the case of multifunction devices, fully functional for at least one of the
				primary purposes for which the equipment or parts were designed;
										(II)appropriately packaged for shipment as
				provided for in subsection (h)(1); and
										(III)appropriately labeled or marked as
				provided for in subsection (h)(3).
										(2)Additional
				covered electronic equipment and restricted materialsNot later than one year after the date of
				enactment of this section, the Administrator shall, after notice and
				opportunity for public comment, and after consultation with appropriate Federal
				and State agencies, develop and promulgate procedures for identifying—
								(A)similar electronic equipment to add to the
				list of covered electronic equipment under paragraph (1)(A); and
								(B)additional restricted toxic materials, the
				presence of which in covered electronic equipment poses a potential hazard to
				human health or the environment at the end of the life of the equipment.
								Such
				procedures shall include a method for any interested party to propose a new
				product or material for review by the Administrator.(3)De minimis
				levelsNot later than one
				year after the date of enactment of this section, the Administrator shall,
				after notice and opportunity for public comment, and after consultation with
				appropriate Federal and State agencies, develop and promulgate procedures for
				identifying de minimis levels for restricted electronic waste specified under
				paragraph (1)(B)(i)(II) or (III) below which such waste shall be deemed to not
				pose a potential hazard to human health or the environment. Notwithstanding
				subsection (a) and the definition of restricted electronic waste under
				paragraph (1)(B), a person may export restricted electronic waste described in
				paragraph (1)(B)(i)(II) or (III) to a country described in subsection (c) upon
				demonstration that the waste does not contain more than the de minimis levels,
				established by the Administrator under this paragraph, of antimony, barium,
				cadmium, chromium (other than hexavalent chromium), lead, thallium, beryllium,
				arsenic, or selenium.
							(c)Countries to
				which prohibition appliesThe
				countries referred to in subsection (a) are all countries which are not—
							(1)members of the Organization for Economic
				Cooperation and Development or the European Union; or
							(2)Liechtenstein.
							(d)OECDFor the purposes of export to Organization
				for Economic Cooperation and Development countries, circuit boards shall be
				subject to the amber list requirements defined in section 262.89 of the OECD
				Waste Lists.
						(e)General
				exceptionsSubject to
				subsection (g), the prohibition under subsection (a) shall not apply to—
							(1)furnace-ready cathode ray tube glass
				cullet, cleaned of all phosphors, to be used as a direct feedstock in a
				lead-glass manufacturing furnace without further processing or preparation
				required other than quality control, which the competent authority in the
				importing country has stated in writing is not waste;
							(2)customer returns
				to point of sale or to contractual warranty collectors of recently purchased
				electronic equipment or parts that is either—
								(A)under original equipment manufacturer
				warranty to customers; or
								(B)under warranty
				from the original design manufacturer to the original equipment manufacturer,
				or otherwise returned by the original purchaser of the electronic equipment,
				due to defect or customer dissatisfaction, and the manufacturer accepts such
				returns for the purposes of repair or replacement in order to return to the
				customer a functional working product or part of the same type and model,
				except that products covered in this subparagraph shall not include—
									(i)products or parts accepted for return from
				individuals or businesses under general takeback, recycling, trade-in (for
				purposes of recycling, disposal, sales promotions, or obtaining credit for
				product purchases or leases) or buy-back programs, events, or policies designed
				to collect used or waste electronic equipment;
									(ii)products or parts
				returned at the end of leases to customers; or
									(iii)products or
				parts collected by asset recovery programs; or
									(3)recalls of parts or products by an original
				equipment manufacturer or original design manufacturer whereby—
								(A)the product or part is subject to recall
				notice issued by the Consumer Product Safety Commission or other pertinent
				Federal authority;
								(B)the original
				design manufacturer requires the defective part or product to be physically
				returned to that manufacturer as a term of the warranty; and
								(C)any export of
				recalled products or parts is to a country from whose competent authority the
				Administrator has received written consent under subsection (g).
								(f)Export
				conditionsEquipment may be
				exported under subsection (e)(2) or (3) only if—
							(1)the Administrator has received written
				consent under subsection (g) from the competent authority in the country
				receiving the export and any country the export passes through in
				transit;
							(2)the export is made
				by an original equipment manufacturer or its contractual agent to the original
				design manufacturer’s site of last assembly, or to a company contracted to make
				warranty repairs, for the purposes of business credit to the original equipment
				manufacturer, repair or refurbishment and subsequent reuse;
							(3)the original
				equipment manufacturer has a presence and assets in the United States;
				and
							(4)the person who
				exports the equipment or parts—
								(A)keeps copies of normal business records,
				such as contracts, demonstrating that each shipment of exported used electronic
				equipment or parts is intended for repair or refurbishment and subsequent
				reuse, which documentation shall be retained for a period of at least 6 years
				after the date the used electronic equipment or parts were exported; and
								(B)submits an annual
				report to the Administrator on the amount and types of waste resulting from the
				refurbishment process, and how it was disposed of or recycled, which shall
				include—
									(i)number and weight of units of products
				returned by the original equipment manufacturer for repair or refurbishment,
				listed by category and country of destination; and
									(ii)the restricted
				electronic waste parts or residues sent onward to further reuse, disposal, or
				recycling following repair or refurbishment, listed by weight, a description of
				the wastes, and the ultimate country destination.
									(g)Export
				procedures
							(1)Notice to
				administratorNot later than
				60 days before the initial export shipment, an exporter shall transmit to the
				Administrator written notice of an intended export permitted under this
				section. Such a notification may cover export activities extending over a
				maximum of 12 months for the same type of restricted electronic waste, exported
				to the same facility via the same transit countries. The notification shall
				include the following information:
								(A)The name, mailing address, telephone
				number, and EPA ID number.
								(B)Documentation of
				licensing of the exporter by the Environmental Protection Agency pursuant to
				subsection (h)(2).
								(C)The name and site
				address of the consignee and any alternate consignee.
								(D)A statement from
				the consignee that includes—
									(i)a description of the type and total
				quantity of restricted electronic waste that will be exported to the
				consignee;
									(ii)the estimated
				frequency or rate at which such restricted electronic waste is to be exported,
				and the period of time over which such waste is to be exported;
									(iii)all points of
				entry to and departure from each country through which the restricted
				electronic waste will pass in transit;
									(iv)a
				description of the means by which each shipment of the restricted electronic
				waste will be transported, including the mode of transportation and type or
				types of container; and
									(v)a
				description of the manner in which the restricted electronic waste will be
				treated, stored, or disposed of in the receiving country.
									(E)A list of all transit countries through
				which the restricted electronic waste will be transported, and a description of
				the approximate length of time the waste will remain in each country and the
				nature of its handling while there.
								(2)Acknowledgment
				of consent
								(A)RequirementNo restricted electronic waste may be
				exported pursuant to this section unless the written consent of the competent
				authority of the receiving country, and of each country through which the
				restricted electronic waste will pass in transit, has been obtained and the
				Administrator has transmitted to the exporter an Acknowledgment of Consent
				reflecting receipt of each such country’s consent.
								(B)Country
				notificationIn conjunction
				with other relevant agencies, the Administrator shall provide a complete
				notification to the receiving country and any transit countries. A notification
				is complete when the Administrator receives a notification which the
				Administrator determines satisfies the requirements of this section.
								(C)Exporter
				notificationWhen the
				receiving country and all transit countries have consented to the receipt or
				transit of the restricted electronic waste, the Administrator shall transmit an
				Acknowledgment of Consent to the exporter. The exporter shall attach a copy of
				the Acknowledgment of Consent to the manifest, or otherwise ensure that the
				Acknowledgment of Consent accompanies the restricted electronic waste
				shipment.
								(3)Withdrawal of
				consentWhere the receiving
				country or a transit country objects to receipt or transit of restricted
				electronic waste, or withdraws a prior consent, the Administrator shall notify
				the exporter in writing.
							(4)Definition of
				consigneeFor purposes of
				this subsection, the term consignee means the ultimate
				treatment, storage, or disposal facility in a receiving country to which
				restricted electronic waste will be sent.
							(h)RegulationsNot later than 12 months after the date of
				enactment of this section, the Administrator shall issue regulations for
				carrying out this section, including—
							(1)testing requirements for verifying that
				used covered electronic equipment or parts proposed to be exported under this
				section are functional for the purposes for which they were designed, including
				requirements for proper packaging to prevent such equipment or parts from
				losing functionality due to damage during transit;
							(2)establishing a
				process whereby any entity exporting restricted electronic waste from the
				United States must be licensed by the Environmental Protection Agency;
							(3)in consultation
				with the appropriate Federal agency or agencies, provisions for an efficient
				export control regime which will allow for—
								(A)distinguishing
				among exports of—
									(i)restricted
				electronic waste as permitted under this section;
									(ii)restricted
				electronic waste as prohibited under this section; and
									(iii)tested working
				used covered electronic equipment as permitted under this section; and
									(B)enforcement
				mechanisms, tests, and procedures in coordination with other enforcement
				procedures; and
								(4)establishing a
				registry of violators, whereby any person or entity found to be exporting
				restricted electronic waste in violation of this section shall be listed on a
				public registry on a Web site maintained by the Administrator for a period of 5
				years.
							.
			(b)Table of
			 contents amendmentThe table
			 of contents for the Solid Waste Disposal Act is amended by adding after the
			 item relating to section 3023 the following new item:
				
					
						Sec. 3024. Electronic waste export
				restrictions.
					
					.
			3.Criminal
			 penaltiesSection 3008(d) of
			 the Solid Waste Disposal Act (42 U.S.C. 6928(d)) is amended—
			(1)by striking or at the end of
			 paragraph (6);
			(2)by inserting
			 or at the end of paragraph (7); and
			(3)by inserting after
			 paragraph (7) the following new paragraph:
				
					(8)knowingly exports restricted electronic
				waste in violation of section
				3024;
					.
			
